DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The filing of February 1, 2021 has been fully considered.  The amendments are persuasive for overcoming the prior art rejections.  Regarding the enablement and written description rejections, the remarks are not persuasive.  Applicant argues that “the claims are not directed to how to make a moisture sensor, but rather recite an oil sight glass that includes a sensor having a moisture sensor.”  The applicable statute recites that “[t]he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, … to make and use the same.”  Accordingly, if a skilled artisan cannot make a sight glass including the sensor described in claim 15, the claim scope is not enabled.  If the specification does not show the inventor had possession of how to make a sight glass having the sensor described in claim 15, then the written description requirement is not satisfied.  In other words, if the subcomponents of a device are not enabled and not within the possession of the inventor, then the device itself is not enabled and not within the possession of the inventor.  Merely observing that the claim is directed to a device including a sensor instead of a method of making the sensor does not address the issue.  In the event that the Applicant would like 
The Applicant further argues that the disclosure in paragraphs 0134 and 0135 is sufficient to show enablement and possession.  This argument has previously been submitted and considered, and is not persuasive.  Most of paragraphs 0134-0135 describe aspects of the sight glass that are not relevant to the sensor - the sight glass may include a transparent material, it may have a threaded connector, it may have a drain port, and the like.  The parts of paragraphs 0134-0135 which do describe the sensor are not sufficiently specific to show enablement and possession.  The sensor shown and described cannot detect the upper level of the oil (58) in figures 29 and 30, and therefore can only detect the water level and cannot determine what percentage of the sample in the sight glass is oil.  When it comes to the issue of detecting water emulsified or dissolved in the oil itself, the specification does not describe any algorithm, structure, or manner by which this function is achieved. The sensor itself is shown as a gray oval.  How does the gray oval “detect a percentage of moisture in the sample of oil” as recited in claim 15?  Does it detect optical properties, density measurements, pressure measurements, electrical resistance?  How is the percentage of moisture determined?  The disclosure simply does not explain it.

For all the reasons above, the remarks addressing the enablement and written description rejections are not persuasive. 
Response to Restriction
	On December 10, 2018, the response to restriction elected species gamma, which corresponds to figure 31.  Some of the new claim language, as best understood, appears to depart from the elected invention.  To the extent that it becomes clear in any future filing that the pending claims do not correspond to the elected invention, that filing will be indicated as nonresponsive.  See MPEP 821.03.    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the new features of claim 15 must be shown or the features canceled from the claims.  In particular, claim 15 has been amended to distinguish between “the sensor” and “the moisture sensor.”  Claim 15 now recites that the sensor maintains an upright position while the moisture sensor is submerged.  Accordingly, the new claim language indicates that two separate structures are being referred to, and specifies that those structures do separate things.  This configuration is not shown in the drawings.  
No new matter may be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


Claims 15–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
For all the reasons discussed above with respect to the enablement rejection, the disclosure does not show that the inventors had possession of the claimed invention.  The claim describes the sensor merely in terms of the result that is achieved, but does not disclose how the sensor works.  There is no evidence in the record to show that inventors had possession of a structure which operates as claimed.  See e.g. MPEP 2163.03, “the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 15 has been amended to distinguish between “the sensor” and “the moisture sensor.”  In particular, claim 15 recited that the sensor maintains an upright position while the moisture sensor is submerged.  Accordingly, the new claim language indicates that two separate structures are being referred to, and specifies that those structures do separate things.  By contrast, the elected invention in species gamma (figure 31) shows a single sensor (63) which is a floating component (65) having an RFID chip (70).  Paragraph 0134 states, “the sensor 63 may include a moisture sensor.”  In other words, the elected invention and the corresponding description disclose a sensor which is or includes a moisture sensor, not a sensor and moisture sensor which are distinct and do distinct things.  The inconsistency between the claim language and the disclosed device lends ambiguity to the claim scope.  See MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799